43 F.3d 1465
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William BLOHM, Plaintiff Appellant,v.UNITED STATES of America;  Food & Drug Administration;United States Department of Justice, Defendants Appellees.William BLOHM, Plaintiff Appellant,v.UNITED STATES of America, Defendant Appellee.
Nos. 94-7094, 94-7095.
United States Court of Appeals, Fourth Circuit.
Submitted November 17, 1994.Decided December 20, 1994.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge;  Malcolm J. Howard, District Judge.  (CA-94-598, CA-94-343)
William Blohm, appellant pro se.
E.D.N.C.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the district court's orders dismissing as frivolous his complaints alleging violations of his civil and constitutional rights.  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Blohm v. United States, Nos.  CA-94-598;  CA-94-343 (E.D.N.C. Aug. 24 & Sept. 6, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED